Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered November 13, 1996, convicting him of murder in the second degree (two counts) and criminal mischief in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not err in declining to appoint a special prosecutor (see, People v English, 88 NY2d 30). The trial court also properly admitted a redacted version of a previously-convicted codefendant’s statement to law enforcement authorities into evidence (see, People v Settles, 46 NY2d 154).
The trial court did not improvidently exercise its discretion in denying the “drastic remedy” of a mistrial, inasmuch as it took immediate and appropriate remedial action in isolating the tainted prospective jurors and excusing them from service (People v Rice, 75 NY2d 929, 933).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
To the limited extent that the defendant’s remaining contentions are preserved for appellate review, they are without merit. Mangano, P. J., Friedmann, McGinity and Feuerstein, JJ., concur.